DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 10-11, 13-14, 16-17 are rejected under 35 U.S.C. 102 (A)(1) as being anticipated by EP 2278393 to (Ishida).
	Ishida discloses a projection system comprising:
	an optical unit (Figure 1) having an image forming unit (103) for projecting an image (114);
	 the image forming unit and the optical unit are arranged such that a displaced image (Figure 4) are arranged such that  an asymmetric image can be projected at shifted positions with respect to an optical axis of  the optical unit to project images in positions shift with respect to a width and a height direction relative to the optical axis. (418,419).
	The image forming unit (103) is aligned with the optical axis of the optical projection lens such that  such that the center of the image is displaced in orthogonal directions.
	Re claims 5-6, 11 the apparatus  may perform keystone correction [0033] and color correction [0027] based on the video signal which affects the luminosity of the image.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7-915 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of WO2007/060666 to (Manor).
	With respect to claims 3-4, and 7, 15. Manor teaches a short throw projection on a horizontal surface (Figures 8-9qp1) and reflectors in the projection beam parallel to an image plane.   The shift to the image to various degrees is deemed an obvious modification over the prior art to Ishida in order to obtain a desired shit of the image because Ishida discloses various amounts of shift.  With respect to claim 7, the use of the projection system in a short throw system is deemed an obvious modification to achieve a desired placement of the projector with respect to the projection surface in order to obtain a desired relation between the projection and surface as illustrated by Manor.  The choice of ratio is an obvious modification well within the level of ordinary skill in order to obtain the desired relationship.



Claim  12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Grundhofer (2014/0320827).
	Ishida discloses the invention as claimed but does not specify how the color correction is determined.
Grundhofer teaches the determination of col0r with a camera to provide mapping to the projector. (Figure 6)
	It would have been obvious to one skilled in the art to modify Ishida by using a camera to determine the color and texture of an image and perform correction as taught by Grundhofer because such method is an old and well known way to perform correction of an image.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd